UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6143



JOHN H. JOHNSON,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-892)


Submitted:   June 30, 2000                 Decided:   July 14, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


John H. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John H. Johnson appeals the district court’s orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000) and denying his motion for reconsideration.    We have

reviewed the record and the district court’s orders and find no re-

versible error.   Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

See Johnson v. United States, No. CA-99-892 (W.D. Va. Dec. 9, 1999;

Feb. 16, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2